Citation Nr: 1026629	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-09 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to Agent Orange 
exposure or as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to January 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from November 2006 and 
February 2008 rating decisions of the Cleveland, Ohio Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 2009, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  In 
January 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).  

The matters of service connection for tinnitus and left 
ear hearing loss are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  The Veteran's peripheral neuropathy is not shown to be acute 
or subacute peripheral neuropathy; it was not manifested in 
service or in his first postservice year; the preponderance of 
the evidence is against a finding that his peripheral neuropathy 
was caused or aggravated by (is a complication of) his service-
connected diabetes mellitus; and it is not shown to be otherwise 
related to his service, to include as due to exposure to Agent 
Orange.  



CONCLUSION OF LAW

Service connection for peripheral neuropathy of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to the initial adjudication of 
the claim.  A July 2006 letter notified him of the evidence 
necessary to substantiate his claim (to include the evidence 
necessary to substantiate a claim of secondary service 
connection), the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The letter also 
informed the Veteran of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record, and it is not alleged that notice 
in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in August 2006 (for diabetes) and August 2008 
(for peripheral neuropathy).  The Board finds that the 
examination reports cumulatively provide sufficient information 
and are adequate to address the matters at hand.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) Evidence 
of a current disability for which secondary service connection is 
sought; (2) a disability which is service connected; and (3) 
competent evidence of a nexus between the two.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record and 
an evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Service personnel records show the Veteran served in Vietnam from 
July 1968 to June 1969.  Veterans who, during active service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, are presumed to have 
been exposed to an herbicide agent therein, unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease manifested to a degree of 10 
percent or more the Veteran is entitled to a presumption of 
service connection even though there is no record of such disease 
during service.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

The Veteran's STRs contain no mention of complaints, findings, or 
diagnosis of peripheral neuropathy.  While a September 1968 
treatment record notes the Veteran's complaints that his feet and 
knees were painful when walking or standing a lot, the diagnoses 
were pes planus and exostosis left tibia.  

A March 2004 private emergency department record from Mercy 
Health Partners noted mild edema around the right ankle and 
redness in the area as well.  There was some warmth and pain upon 
palpation, but no evidence of infection.  The Veteran had good 
pulses in his distal extremities, both on the right and left 
foot.  Neurologic examination was normal without motor or sensory 
deficits.  The diagnosis was inflammation of the right foot and 
ankle; rule out pseudogout.  

A separate March 2004 private treatment record from Dr. R. E. K. 
indicates the Veteran was started on a diabetic diet and referred 
to diabetic class for elevated blood sugar levels.  

VA treatment records include an August 2005 report that noted the 
Veteran denied loss of sensation, especially in the feet.  

On August 2006 VA examination, the Veteran complained of numbness 
of his feet all day since he had diabetes diagnosed in 2004.  He 
also reported that he drank 15 beers per week over the past five 
years, but previously drank 8 beers per day for ten to fifteen 
years.  On physical examination, vibratory sensation was intact 
to all tested areas of the lower extremities, and sharp and dull 
discrimination was intact to all tested areas except for the 
plantar feet.  Plantar protective reflexes were absent to deep 
sharp probe.  Fine touch with monofilament was present to all 
areas tested including the plantar feet.  The examiner noted that 
the Veteran's subjective complaints of numbness were consistent 
with peripheral neuropathy of the feet.  Based on the reported 
history of long-term alcohol use and the relative recent onset of 
diabetes mellitus, the examiner opined that "it is not likely 
that any findings of neuropathy of the feet would be considered 
secondary to diabetes mellitus type 2.  He has reported onset of 
symptoms preceded the diagnosis of diabetes mellitus type 2 by 
two years."  

A November 2006 rating decision granted service connection for 
diabetes mellitus, rated 20 percent.  
An April 2008 private medical letter from P. J. C., DPM states 
that the Veteran has peripheral neuropathy secondary to his 
diabetes.  It was reported that the Veteran was experiencing 
numbness and tingling in his toes, bilaterally.  

On August 2008 VA examination, it was noted that the Veteran had 
noted tingling and numbness in both feet since his left hip 
replacement surgery in 2004, especially the toes approximately to 
metatarsophalangeal joints and the metatarsal arch.  On physical 
examination, it was reported that light touch was absent from the 
base of the toes distally, sharp and dull discrimination was 
absent below the ankles, and vibratory sense was absent in both 
feet below the ankles.  The examiner opined that "the peripheral 
neuropathy is most likely cause[d] by alcohol and less likely 
cause[d] by diabetes mellitus, but both combinations may be 
playing a role."  

A June 2009 private treatment letter from Dr. M. H. J. stated 
that a nerve conduction study revealed the Veteran suffered from 
diabetic polyneuropathy.  The nerve conduction study report 
states the Veteran had diabetic polyneuropathy characterized by 
mild nerve conduction abnormalities.  

Because of the equivocal medical opinions, in January 2010, the 
Board sought an advisory medical opinion from the VHA as to 
whether the Veteran's peripheral neuropathy is related to his 
service, or secondary to his service-connected diabetes mellitus.  
The March 2010 VHA specialist's opinion stated that since the 
symptoms of numbness and tingling in his feet began in 2004, "it 
is unlikely that his peripheral neuropathy in the lower limbs is 
related to his military service."  The specialist also noted the 
Veteran's history of heavy alcohol use, and opined it could cause 
peripheral neuropathy.  The specialist further opined that "it 
is more likely that his peripheral neuropathy is related to his 
history of heavy alcohol use."  However, the specialist stated 
that diabetes could contribute to the symptoms of peripheral 
neuropathy, especially if it is not under optimal control.  

There is no evidence that the Veteran's peripheral neuropathy was 
manifested in service or in his first postservice year.  By his 
own report, he did not begin to experience symptoms of the 
disability until, at the earliest, 2002.  See August 2006 VA 
examination report.  Consequently, service connection for such 
disability on the basis that it became manifest in service and 
persisted or on a presumptive basis as a chronic disease under 
38 U.S.C.A. § 1112 (to the extent that it may be due to organic 
disease of the nervous system, as the etiology of the disease is 
not definitely known) is not warranted.  

Regarding presumptive service connection for the peripheral 
neuropathy as due to Agent Orange exposure (as alleged in his May 
2006 filing of his claim), it is noteworthy that only a specific 
type of peripheral neuropathy, acute or subacute, is enumerated 
among the disabilities which may be service connected as due to 
Agent Orange exposure under 38 U.S.C.A. § 1116.  See 38 C.F.R. 
§ 3.309(e).  The term acute and subacute peripheral neuropathy is 
defined by regulation, and means transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.  Inasmuch as the Veteran's 
peripheral neuropathy did not appear within weeks or months of 
exposure to Agent Orange, and is not transient, it does not fall 
within the regulatory definition.  Consequently, the Veteran's 
peripheral neuropathy does not fall within the purview of 
38 U.S.C.A. § 1116, and presumptive service connection under 
those provisions is not warranted.  

Direct service connection for the Veteran's peripheral neuropathy 
may still be established by competent (medical) evidence of a 
nexus between the Veteran's disability and service.  However, 
there is no such evidence of record.  The only physician who 
directly addressed the matter, the VHA specialist who provided 
the March 2010 medical advisory opinion, opined that it was 
unlikely the Veteran's peripheral neuropathy was related to his 
service, noting the neuropathy did not begin until 2004.  It is 
noteworthy that the earliest evidence of peripheral neuropathy, 
as alleged, was in 2002.  See August 2006 VA examination report.  
Such a long interval between service and the initial postservice 
clinical manifestation of the disability for which service 
connection is sought (more than 32 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent to provide lay evidence as to his 
observation of his peripheral neuropathy symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent 
to establish by his own statements that his peripheral neuropathy 
is related to his service/diabetes/herbicide exposure therein, as 
that is a medical question, and he is a layperson lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).  

The Veteran also proposes a secondary service connection theory 
of entitlement, i.e., that his peripheral neuropathy was caused 
or aggravated by his service connected diabetes mellitus.  

The three threshold requirements that must be met to establish 
secondary service connection are: (1) Competent evidence (medical 
diagnosis) of current disability.  This requirement is met as 
peripheral neuropathy is diagnosed.  (2) Evidence of a service-
connected disability.  This requirement is also met, as the 
Veteran's diabetes mellitus is service connected.  And, (3) 
competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.  There are conflicting medical opinions in 
the matter of a nexus between the Veteran's peripheral neuropathy 
and his service-connected diabetes mellitus.  In evaluating 
medical opinions, the Board may place greater weight on one 
medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professionals, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

In weighing the respective medical opinions, the Board concludes 
that the August 2006 and August 2008 VA examiner's opinions, and 
the March 2010 VHA specialist's opinion, together, merit the 
greater probative weight.  The opinions describe the Veteran's 
disability in sufficient detail, provide rationale for the 
conclusions reached, and the August 2008 VA examiner's opinion 
and the March 2010 VHA specialist's opinion are based on a review 
of the Veteran's claims file (and familiarity with his accurate 
medical history) along with examinations and interviews of the 
Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
[The Board notes that although the August 2006 VA examiner noted 
he did not have the Veteran's claims file available to review, he 
did indicate he reviewed the Veteran's medical records; his 
opinion was based on clinical data and a clear rationale and 
provided sufficient detail for the Board to make a fully informed 
decision.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's opinion is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support [the] opinion"); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).]  The August 2006 examiner observed that 
based on the reported history of long-term alcohol use and the 
recent onset of diabetes, it was not likely any neuropathy would 
be considered secondary to his service-connected diabetes.  The 
August 2008 examiner, also noting the Veteran's long-term alcohol 
use, concluded that the Veteran's peripheral neuropathy is most 
likely caused by alcohol and less caused by diabetes (albeit 
acknowledging that his diabetes may be playing a role in his 
neuropathy).  And the March 2010 VHA specialist noted the 
Veteran's history of heavy alcohol use and opined that "it is 
more likely that his peripheral neuropathy is related to his 
history of heavy alcohol use."  

The Board places little probative value on the April 2008 and 
June 2009 private opinion as they are merely conclusions without 
explanation or rationale.  See Stefl, 21 Vet. App. at 123 
(finding that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision as 
to what weight to assign to the doctor's opinion"); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998).  While the private 
opinions conclude that the Veteran's peripheral neuropathy of the 
lower extremities is secondary to his service-connected diabetes, 
they do not explain why they believe this to be so.  Unlike the 
August 2006 and August 2008 VA opinions, and the March 2010 VHA 
opinion, the private opinions do not provide any explanation for 
their conclusions that the Board could weigh against the contrary 
opinions of record.  They do not provide sufficient detail and 
rationale to allow the Board to make a fully informed decision as 
to whether the Veteran's peripheral neuropathy is secondary to 
his diabetes.  See Stefl, 21 Vet. App. 123.  Notably, it does not 
appear that the private opinions took into account the Veteran's 
long-term alcohol use, as such is not mentioned.  Accordingly, 
the Board finds that the April 2008 and June 2009 private nexus 
opinions are of lesser probative value than the August 2006 and 
August 2008 VA, and the March 2010 VHA, nexus opinions, and that 
the August 2006, August 2008, and March 2010 opinions are 
persuasive of a conclusion that the Veteran's peripheral 
neuropathy of the lower extremities is not secondary to his 
service-connected diabetes mellitus.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.  


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.  


REMAND

Regarding the Veteran's claim for service connection for left ear 
hearing loss, at the October 2009 Travel Board hearing, the 
Veteran indicated that his employer tested his hearing 
immediately after service and bilateral hearing loss was found.  
The evidence of record includes audiometry reports from July 1975 
to January 2000 from International Truck & Engine that reveal 
left ear hearing loss disability beginning in July 1975, as well 
as an August 1975 letter from private provider Dr. T. S. M., 
wherein it was indicated the Veteran suffers from noise induced 
hearing loss (suggested to be related to his noise exposure 
during service).  Based on the Veteran's testimony, it appears 
that there may be pertinent (and perhaps critical) treatment 
records outstanding.  Such records must be secured.  

Although the Veteran was afforded VA audiological evaluations in 
September 2006 and January 2008 in connection with his claim, the 
examination reports are inadequate for rating purposes for his 
claim for service connection for left ear hearing loss.  
Specifically, the examination reports do not provide an opinion 
regarding a nexus between the claimed disability and the 
Veteran's service/noise trauma therein.  Hence, another VA 
examination to secure a medical nexus opinion is necessary.  

Regarding the claim of service connection for tinnitus, the 
January 2008 VA examiner noted that there was no indication of 
any complaints of tinnitus in the Veteran's STRs or private 
audiology records.  However, an August 1975 private treatment 
letter from Dr. T. S. M. (not noted by the VA examiner) notes 
that the Veteran served in the artillery and reported he had 
tinnitus during service.  This letter was in connection with an 
employment evaluation (approximately 5 years postservice).  Given 
its contemporaneous nature, and that the history was provided in 
connection with private employment (and not in the course of 
seeking compensation), the  Board finds it to be highly credible 
evidence corroborating  that the Veteran had  tinnitus in 
service.   Hence, the opinion offered in the January 2008 
examination report was based on inaccurate factual data, and is 
inadequate.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a 
physician's opinion based on an inaccurate factual premise has no 
probative value).  Consequently, another examination to secure a 
medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
any and all sources of treatment or 
evaluation he received for hearing loss and 
to provide any releases necessary for VA to 
secure any private records of such treatment 
or evaluation.  Of particular interest are 
records of all hearing evaluations from 
International Harvester (beginning in 
approximately 1970).  The RO should obtain 
for the record copies of the complete records 
of all evaluations and treatment from the 
identified sources.  If any provider does not 
respond to the RO's request, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that private records are received.  

2.  The Veteran's claims file should then be 
forwarded to an otologist for review and a 
medical advisory opinion regarding the 
etiology of his left ear hearing loss and 
tinnitus (and specifically whey are related 
to his service/noise trauma therein).  Based 
on a review of the record and considering 
that there is credible corroborating evidence  
of noise trauma and tinnitus in service, the 
consulting physician should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's left ear 
hearing loss and tinnitus are etiologically 
related to his service, including noise 
trauma suffered therein.  The examiner must 
explain the rationale for all opinions given.  

3.  The RO should then readjudicate the 
claims of service connection for left ear 
hearing loss and tinnitus.  If either claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


